Citation Nr: 1514845	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-03 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for pain of the right side of the abdomen, neuropathy, balance deficits, vertigo, dry mouth and cough up substance due to radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel

INTRODUCTION

The Veteran had active service from April 1989 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the claims currently on appeal.  

A number of additional claims were also denied in July 2009, including service connection for degenerative disc disease of the lumbar spine, service connection for a right knee condition, service connection for a left knee condition, service connection for tension headaches and service connection for chronic fatigue, all claimed as Gulf War Syndrome.  However, in his February 2013 appeal to the Board (Form 9), he specifically indicated that he was only appealing the issues of entitlement to service connection for balance deficits, vertigo, dry mouth, and cough-up substance due to radiation exposure, entitlement to service connection for tinnitus and entitlement to service connection for GERD.  


FINDINGS OF FACT

1. The Veteran's tinnitus manifested during active military service.  

2. The Veteran's GERD did not manifest during, or as a result of, active military service.  

3. The Veteran does not qualify as a "radiation-exposed veteran" and there is no further evidence of record confirming exposure to radiation during active duty.  

4. The Veteran does not suffer from a chronic disability associated with pain of the right side of the abdomen, neuropathy, balance deficits, vertigo, dry mouth and cough up substance that manifested during, or as a result of, active military service, to include alleged radiation exposure.  

CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2. The criteria for establishing entitlement to service connection for GERD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

3. The criteria for establishing entitlement to service connection for pain of the right side of the abdomen, neuropathy, balance deficits, vertigo, dry mouth and cough up substance, as due to radiation exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in January 2009 and June 2009 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also notified him as to how VA determines the appropriate disability rating and effective date, and the June 2009 letter including the regulations applicable to claims related to radiogenic disease.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in April 2009, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as tinnitus, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Tinnitus

The Veteran contends that he is entitled to service connection for bilateral tinnitus.  Specifically, he has alleged that this condition arose during his active military service as a result of exposure to loud noises.  Having reviewed the evidence in a light most favorable to the Veteran, the Board finds that service connection for tinnitus is warranted.  The claim is granted.

The Veteran's service records support his allegation of in-service noise exposure.  According to his DD-214, he served as a cavalry scout.  He was also awarded the Expert Marksmanship Badge Grenade and the Marksman Marksmanship Badge Rifle.  Therefore, the Veteran's report of in-service noise exposure while in Southwest Asia is confirmed.  He also reported suffering from hearing loss during his active military service, and according to a report of medical history associated with the Veteran's April 1993 separation examination report, he had a history of hearing loss and ear, nose or throat trouble.  As such, there is evidence to suggest that the Veteran was exposed to harmful levels of sound during military service resulting in symptomatology.  

While the Veteran's post-service medical records do not reflect treatment or complaints of tinnitus for a number of years after separation from active duty, the Veteran did indicate in his original claim of November 2008 that his tinnitus first began during military service in 1991.  He also reported to the VA examiner in April 2009 that tinnitus first began during active military service.  Finally, in a December 2012 statement, the Veteran described in-service noise exposure to firing weaponry, including an AT-4 grenade launcher.  The Veteran reported losing his hearing temporarily after using this weapon.  His hearing later returned by he continued to have a constant ringing in his ears.  

In light of the above statements, the Board finds that service connection for tinnitus is warranted.  The Board recognizes that the April 2009 VA examiner opined that it was less likely as not that the Veteran's tinnitus manifested during military service.  However, the examiner did not fully consider and discuss the Veteran's lay assertions when offering an opinion as to etiology.  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson, 581 F.3d at 1313 (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  Given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on the presence of such a condition and as to the continuity of symptomatology since service.  In the present case, there is evidence of in-service noise exposure.  There is also nothing of record to call into question the credibility of the Veteran's assertions.  

Having resolved all reasonable doubt in favor of the Veteran, the Board finds that the claim of entitlement to service connection for tinnitus is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  

GERD

The Veteran also contends that he is entitled to service connection for GERD.  However, as outlined below, this condition did not manifest during, or as a result of, active military service.  As such, service connection cannot be established.  

The Veteran's service treatment records do not reflect that he suffered from a chronic disability associated with GERD.  A May 1990 service treatment note does indicate that the Veteran was treated for an upset stomach with vomiting for the past 18 hours.  However, this appears to have been an acute and transitory condition resolving prior to separation from active duty.  A treatment note from the following day indicates that the Veteran was feeling better and was able to hold food down.  The record contains no further evidence of treatment for a stomach condition or any associated symptomatology, and according to the Veteran's April 1993 separation examination report, an evaluation of the abdomen and viscera was deemed to be normal.  The Veteran also denied suffering from symptomatology such as frequent indigestion or stomach trouble in his report of medical history associated with this examination.  

Likewise, post-service treatment records fail to reflect that this condition manifested during, or as a result of, active military service.  According to a June 2008 VA treatment record, the Veteran was experiencing right abdominal pain.  This is the first evidence of record of symptomatology associated with the abdomen.  There was no opinion or statement offered relating this to military service.  The Veteran also asserted in his November 2008 claim that his GERD began in December 2001, which would be more than 8 years after his separation from active duty.  

The Veteran was subsequently afforded a VA examination in April 2009.  The Veteran reported heartburn and reflux symptomatology for many years.  He noted being treated with ranitidine in the past but he did not feel that this helped.  He was not currently receiving any treatment.  The examiner confirmed a current diagnosis of GERD.  The examiner opined that the Veteran's GERD was not caused by or a result of military service.  The rationale provided was that service treatment records only showed a single, 24 hour episode, of acute gastroenteritis.  There was no documentation found indicating that the Veteran had GERD during active duty.  An acute gastroenteritis episode in 1990 would not cause long-term gastrointestinal sequelae.  

The record contains no additional competent evidence suggesting any link between a current diagnosis of GERD and military service.  An October 2010 VA treatment record does not that the Veteran had reflux symptoms and suffered from GERD.  However, no opinion or statement was provided suggesting any potential link to military service.  

The Board recognizes that the Veteran believes he is entitled to service connection for GERD.  However, the record does not contain any evidence to demonstrate that the Veteran has the requisite training or expertise required to provide a medical opinion as complex as linking reflux symptomatology that began in 2001 to military service that ended more than 8 years earlier.  The competent physician of record opined in April 2009 that it was less likely than not that GERD was in fact related to military service.  As such, the Veteran's assertions fail to demonstrate that service connection is warranted for GERD.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for GERD must be denied.




Claims Related to Reported Radiation Exposure

Finally, the Veteran contends that he is entitled to service connection for a number of conditions, including pain of the right side of the abdomen, neuropathy, balance deficits, vertigo, dry mouth and cough up substance.  According to the Veteran's VA Form 21-526, he related these symptoms to exposure to ionizing radiation.  He indicated that his last exposure was in May 1991.  

Service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service- connected when they occur in "radiation-exposed veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311 (2014), service connection may still be granted on a direct basis under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Regarding the first approach noted above, diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).  The Veteran is not seeking service connection for any of these disabilities.  

The term "radiation-exposed veteran" means either a veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  A "radiation-risk activity" is defined as: (1) on-site participation in a test involving the atmospheric detonation of a nuclear device; (2) participation in the occupation of Hiroshima or Nagasaki, Japan, between August 6, 1945, and July 1, 1946; (3) internment as a prisoner of war in Japan which resulted in an opportunity for exposure to ionizing radiation; and (4) service in which the Veteran was, as part of his/her official duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, or service before January 1, 1974, on Amchitka Island, Alaska, and additional criteria are met.  38 C.F.R. § 3.309(d)(3)(ii).  

The evidence of record demonstrates that the Veteran does not qualify as a "radiation-exposed veteran," as he did not participate in a radiation-risk activity as defined at 38 C.F.R. § 3.309(d).  The record reflects that the Veteran served in Southwest Asia during his active military service.  The Veteran reported in his February 2013 VA Form 9 that he slept on tow missile boxes filled with depleted uranium.  The evidence of record does not support the allegation that the Veteran was exposed to depleted uranium, but nonetheless, the mere fact that a veteran may have been exposed to radiation does not demonstrate that he qualifies as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3)(i).  This designation requires participation in a "radiation-risk activity," which as discussed in the previous paragraph, is very limited in its scope.  See 38 C.F.R. § 3.309(d)(3)(ii).  

Since the Veteran does not qualify as a "radiation-exposed veteran," the Board must determine if compensation is warranted under the second Rucker method - "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in § 3.311(b)(2) become manifest 5 years or more after exposure.  The Veteran does not suffer from any of these diseases, nor is he alleging entitlement to service connection for one of these conditions.  

The record contains no further competent evidence suggesting that the Veteran's complaints of abdominal pain, neuropathy, balance deficits, vertigo, dry mouth and cough up substance are in any other way related to military service or exposure to radiation.  According to the Veteran's April 1993 separation examination report, evaluations of the abdomen, the upper and lower extremities, the neurologic system, the head, the mouth and throat and the lungs and chest were deemed to be normal.  The Veteran also denied having, or ever having had, dizziness or fainting spells, chronic cough or neuritis in his report of medical history associated with this examination.  The Veteran did report a history of ear, nose or throat trouble in his report of medical history associated with this examination.  

Post-service treatment records also fail to reflect that the Veteran suffers from any current disability associated with the above symptomatology that manifested during, or as a result of, active military service.  According to a June 2008 VA treatment note, the Veteran had been suffering from a dull pain in his left lateral abdominal area since 1991.  This was later noted to be "right" abdominal pain.  The Veteran reported that he was concerned that he slept in an area where there was a uranium dump while in the military.  Upon examination, the Veteran was diagnosed with hemangioma of the liver since 1993 and GERD.  The examining physician did not suggest any relationship between a current diagnosis and military service, to include radiation exposure.  

The Veteran was afforded a VA examination in April 2009.  An examination of the abdomen revealed it to be normal.  There was no tenderness, palpable mass or abdominal guarding.  An examination of the mouth and throat were also deemed to be normal.  The Veteran did report daily nausea.  It was noted that the Veteran changed jobs about one year earlier and became self-employed.  This was a period of severe mental and financial stress and the Veteran lost approximately 10 pounds.  The Veteran also reported a neurological condition since approximately 1993 during this examination.  Specifically, the Veteran reported numbness and tingling in the feet.  All neurological testing was performed and was deemed to be normal.  There was no evidence of peripheral neuropathy.  Finally, during the audiological examination, there was no finding of vertigo and physical examination of the ear canals was deemed to be normal.  The examiner concluded that the Veteran did not suffer from any "undiagnosed disease" or Gulf War Syndrome.  He also did not suffer from any additional physical illnesses relating to environmental hazards or exposure.  A review of the evidence of record demonstrated that the Veteran's identified symptoms were due to recognized clinical disease entities and/or stress relating to his occupational status.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a disability or disabilities associated with reported abdominal pain, neuropathy, balance deficits, vertigo, dry mouth and cough up substance.  While the Veteran has asserted that these disabilities are associated with radiation, the record does not reflect that the Veteran qualifies that he was a "radiation-exposed veteran" or that he was exposed to any radioactive materials, to include reported depleted uranium, during active military service.  There is also no competent evidence suggesting that any of the Veteran's reported symptoms would in fact arise from radiation exposure.  While the Veteran has alleged this to be the case, as already noted, the record does not reflect that the Veteran has the requisite training or expertise to offer complex medical opinions.  

Furthermore, there is no other evidence of record to suggest that the Veteran suffers from any chronic disability associated with his reported symptoms that manifested during, or as a result of, active military service.  While the Veteran has reported abdominal pain, neuropathy, balance deficits, vertigo, dry mouth and cough up substance, there is no evidence of record demonstrating that the Veteran has been diagnosed with any chronic disability associated with these reported symptoms.  Other than the finding of GERD, an examination of the abdomen was deemed to be normal in April 2009.  The issue of GERD, however, was considered separately in a different section.  Neurological testing was also normal, and there was no diagnosis of any chronic disability associated with the remaining reported symptoms.  

Since the Veteran did serve in Southwest Asia, the Board has also considered whether service connection may be warranted under 38 C.F.R. § 3.317.  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the present case, the Veteran was diagnosed with allergic rhinitis and chronic allergies in the past, and he has a present diagnosis of sarcoidosis.  Since these are diagnosed disabilities, there is no basis for a grant of service connection due to an undiagnosed illness.  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  The diagnoses of allergies and sarcoidosis and not medically unexplained chronic multisymptom illnesses.  The development and effect of these disabilities are well-documented in the Veteran's medical history.  

Finally, presumptive service connection is warranted for certain infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The Veteran has not been diagnosed with any of the preceding diseases.  The Veteran has not been diagnosed with any of these conditions.  

In the present case, the April 2009 VA examiner specifically concluded that the Veteran did not suffer from any undiagnosed condition and that all of his conditions were due to recognized clinical disease entities and/or stresses relating to his occupational status.  As such, there is no basis to award service connection for an undiagnosed illness or an unexplained chronic multisymptom illness, as all of the Veteran's reported symptoms and conditions can be related to a known diagnosis.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for pain of the right side of the abdomen, neuropathy, balance deficits, vertigo, dry mouth and cough up substance, due to exposure to ionizing radiation, must be denied.











	(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to service connection for tinnitus is granted.  

The claim of entitlement to service connection for GERD is denied.  

The claim of entitlement to service connection for pain of the right side of the abdomen, neuropathy, balance deficits, vertigo, dry mouth and cough up substance, due to exposure to ionizing radiation, is denied.  




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


